Case 20-30805-KRH                 Doc 738       Filed 06/01/20 Entered 06/01/20 16:39:17                     Desc Main
                                               Document     Page 1 of 4


     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Michael A. Condyles (VA 27807)
     Emily E. Geier (admitted pro hac vice)                       Peter J. Barrett (VA 46179)
     AnnElyse Scarlett Gains (admitted pro hac vice)              Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                         Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KUTAK ROCK LLP
     601 Lexington Avenue                                         901 East Byrd Street, Suite 1000
     New York, New York 10022                                     Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                            Telephone:          (804) 644-1700
     Facsimile:         (212) 446-4900                            Facsimile:          (804) 783-6192

     -and-

     Joshua M. Altman (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:          (312) 862-2000
     Facsimile:          (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                             )
     In re:                                                                  )     Chapter 11
                                                                             )
     PIER 1 IMPORTS, INC., et al.,1                                          )     Case No. 20-30805 (KRH)
                                                                             )
                                 Debtors.                                    )     (Jointly Administered)
                                                                             )

                   ORDER EXTENDING DEBTORS’ EXCLUSIVITY PERIODS
             TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”), extending the periods during

 which the Debtors have the exclusive right to file a chapter 11 plan and to solicit votes on a plan




 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 76]. The location of the Debtors’ service address is PO BOX 961020, Fort Worth,
        TX 76161-0020. Or, for delivery by Airborne, Federal Express & other Courier Services: 685 John B. Sias
        Memorial Parkway Suite 255, Fort Worth, TX 76134.
 2      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 20-30805-KRH         Doc 738     Filed 06/01/20 Entered 06/01/20 16:39:17                Desc Main
                                     Document     Page 2 of 4



 filed during the Filing Exclusivity Period, all as more fully set forth in the Motion; and upon the

 First Day Declarations; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334 and the Standing Order of Reference from the United States District Court for

 the Eastern District of Virginia, dated July 10, 1984; and this Court having found that it may enter

 a final order consistent with Article III of the United States Constitution; and this Court having

 found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and this Court having found that the relief requested in the Motion is in the best

 interests of the Debtors’ estates, their creditors, and other parties in interest; and this Court having

 found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

 appropriate under the circumstances and that no other notice need be provided; and this Court

 having reviewed the Motion and having heard the statements in support of the relief requested

 therein at a hearing before this Court (the “Hearing”); and this Court having determined that the

 legal and factual bases set forth in the Motion and at the Hearing establish just cause for the relief

 granted herein; and upon all of the proceedings had before this Court; and after due deliberation

 and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth in this Order.

        2.      The Debtors’ exclusive period to file a chapter 11 plan for each Debtor is extended

 through and including September 14, 2020.

        3.      The Debtors’ exclusive period to solicit acceptances of a chapter 11 plan for each

 Debtor is extended through and including November 16, 2020.

        4.      Entry of this Order is without prejudice to the Debtors’ right to seek additional and

 further extensions of the Exclusivity Periods within which to file and solicit acceptance of a plan

 of reorganization from this Court, as may be necessary or appropriate.




                                                    2
Case 20-30805-KRH        Doc 738     Filed 06/01/20 Entered 06/01/20 16:39:17             Desc Main
                                    Document     Page 3 of 4



        5.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such notice.

        6.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

        7.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

        8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.


         Jun 1 2020                                /s/ Kevin R Huennekens
 Dated: __________
 Richmond, Virginia                                       United States Bankruptcy Judge

                                                   Entered on Docket: Jun 1 2020




                                                  3
Case 20-30805-KRH         Doc 738     Filed 06/01/20 Entered 06/01/20 16:39:17               Desc Main
                                     Document     Page 4 of 4


  WE ASK FOR THIS:

   /s/ Jeremy S. Williams
  Michael A. Condyles (VA 27807)
  Peter J. Barrett (VA 46179)
  Jeremy S. Williams (VA 77469)
  Brian H. Richardson (VA 92477)
  KUTAK ROCK LLP
  901 East Byrd Street, Suite 1000
  Richmond, Virginia 23219-4071
  Telephone:        (804) 644-1700
  Facsimile:        (804) 783-6192

  - and -

  Joshua A. Sussberg, P.C. (admitted pro hac vice)
  Emily E. Geier (admitted pro hac vice)
  AnnElyse Scarlett Gains (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue
  New York, New York 10022
  Telephone:      (212) 446-4800
  Facsimile:      (212) 446-4900

  - and -

  Joshua M. Altman (admitted pro hac vice)
  300 North LaSalle Street
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  Chicago, Illinois 60654
  Telephone:       (312) 862-2000
  Facsimile:       (312) 862-2200

  Co-Counsel to the Debtors and Debtors in Possession


                             CERTIFICATION OF ENDORSEMENT
                          UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

          Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order
  has been endorsed by or served upon all necessary parties.

                                                     /s/ Jeremy S. Williams
